Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 and 12-21 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…the input coupler being operable to excite a propagation mode of the hollow electromagnetic waveguide; an absorptive material located near a second longitudinal end of the hollow electromagnetic waveguide… wherein the absorptive material is configured to absorb electromagnetic energy from the propagation mode that is not converted into electrical energy by the at least one wireless device.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-10 and 21 are also allowed.

Regarding claim 12, the prior art does not disclose or suggest the following:
“…exciting, near a first longitudinal end of the hollow electromagnetic waveguide, a propagation mode of the hollow electromagnetic waveguide… absorbing, with an absorptive material located near a second longitudinal end of the hollow electromagnetic waveguide, electromagnetic energy from the propagation mode that is not converted into electrical energy by the one or more wireless devices” in combination with the remaining limitations of independent claim 1. Dependent claims 12-21 are also allowed.

The examiner found KVOLS (US 2016/0372948 A1, hereinafter KVOLS) HENRY et al. (US 2016/0064794 A1, hereinafter HENRY).
KVOLS discloses an electromagnetically shielded enclosure for personal electronic device security, comprising a lower enclosure having a receiving space for at least one electronic devices disposed on a base portion of the lower enclosure. An upper lid is structurally engaging with the whole lower enclosure to form an electromagnetically shielding structure. A wireless charging element is configured on the lower enclosure for wirelessly charging to provide power to at least one electronic device. HENRY discloses a dielectric waveguide coupling system for launching and extracting guided wave communication transmissions from a wire. At millimeter-wave frequencies, wherein the wavelength is small compared to the macroscopic size of the equipment, transmissions can propagate as guided waves guided by a strip of dielectric material. Unlike conventional waveguides, the electromagnetic field associated with the dielectric waveguide is primarily outside of the waveguide. When this dielectric waveguide strip is brought into close proximity to a wire, the guided waves decouple from the dielectric waveguide and couple to the wire, and continue to propagate as guided waves about the surface of the wire. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859